Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in their publication “Emisssive ZnO-graphene quantum dots for white-light emitting diodes” in view of .

Regarding Claim 1:  Son teaches the creation of Zinc Oxide –graphene quantum dots as set forth.  The zinc oxide-graphene quantum dots are bound with graphene via a Zn-O-C bond (See Figure 1) and emit blue-based light (See Figure 5).    Son shows that the material naturally is in the form of an aggregate (See Figure 1 and 2) and the light created therefrom may be perceived as white based on the color rendering of yellow light and blue light from the composite (See Abstract and Figure 5 w/ preceding section).

Son is silent in terms of providing the ZnO-graphene quantum dot in terms of a mixture with unmodified zinc oxide quantum dots.

However, Roy teaches that pure ZnO quantum dots without surface modification may be made through the reaction of Zinc acetate with KOH (See Synthesis of ZNO Qdots).  Roy teaches that these pristine ZnO quantum dots have a broad emission spectrum, which includes yellow light (the emission is based on excitation of shorter wavelength; See Figure 1).  Roy goes on to teach that these uncoated ZnO quantum dots can be further modified with MSA in order to create modified quantum dots having blue 

Regarding Claims 2-3:  Son in view of Roy teach a combination of blue emitting ZnO-graphene quantum dots and broadband green-red ZnO.  Those of ordinary skill in the art would have found it obvious to provide the two components in any given weight ratio in order to provide for LEDs having various emission characteristics(0:1 to 1:0).  Roy shows examples of phosphor concentrations vs CIE and shows that the characteristics of the light may be tailored based on the ratio of the phosphors.  The selection of particular quantum dot ratios in order to achieve a desired CIE, CCT, and CRI would be a matter of routine experimentation in the art.  Upon such routine experimentation, 

Regarding Claim 4-6:   Son in view of Roy teaches the creation of zinc oxide-graphene quantum dots of the same composition and structure.  The quantum dots would inherently have the same interstitial, excited interstitial vacancy and Zn-O-C energy levels.  As these energy levels would inherently be the same, the interstitial energy level and Zn vacancy energy level would inherently be located between the conduction band minimum and valence band maximum, while the excited interstitial Zn energy level and ZnOC energy level would be higher than the energy level of the CBM of the zinc oxide quantum dot.  The emission of light based on these varying energy levels would also be the same and is shown to be blue light.  The material of Son also includes the same Zn-O-C bonds as is shown and would thus also eliminate oxygen vacancies in the zinc oxide quantum dot to the same extent (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734